[Cite as Greater Dayton Regional Transit Auth. v. Amalgamated Transit Union AFL CIO Local 1385, 2019-
Ohio-393.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 GREATER DAYTON REGIONAL                            :
 TRANSIT AUTHORITY                                  :
                                                    :    Appellate Case No. 28090
         Plaintiff-Appellant                        :
                                                    :    Trial Court Case No. 2018-CV-1904
 v.                                                 :
                                                    :    (Civil Appeal from
 AMALGAMATED TRANSIT UNION                          :     Common Pleas Court)
 AFL CIO LOCAL 1385                                 :
                                                    :
         Defendant-Appellee


                                             ...........

                                            OPINION

                          Rendered on the 8th day of February, 2019.

                                             ...........

RONALD G. LINVILLE, Atty. Reg. No. 0025803, RYAN A. CATES, Atty. Reg. No.
0085496 and MATTHEW L. ROBERTS, Atty. Reg. No. 0079938, 200 Civic Center Drive,
Suite 1200, Columbus, OH 43215
       Attorneys for Plaintiff-Appellant

JOSEPH S. PASS, Atty. Reg. No. 0093158, 219 Fort Pitt Boulevard, Pittsburgh, PA,
15222
      Attorney for Defendant-Appellee

                                           .............
                                                                                          -2-



FROELICH, J.

       {¶ 1} Greater Dayton Regional Transit Authority (“RTA”) appeals a Montgomery

County Court of Common Pleas judgment that overruled RTA’s motion to vacate an

arbitration award in favor of Amalgamated Transit Union AFL-CIO Local 1385 (“the

Union”), granted the Union’s motion for an order confirming that arbitration award, and

confirmed the arbitration award. The judgment of the trial court will be affirmed.

                     Factual Background and Procedural History

       {¶ 2} RTA operates a mass transit system that provides the Greater Dayton, Ohio

region with three types of transportation services: 1) regular, fixed-route bus service, 2)

electric trolley service, and 3) Project Mobility paratransit service (“PMOB”). The

Americans with Disabilities Act (“ADA”) requires public transit systems such as RTA to

provide PMOB in order to guarantee that individuals with cognitive or physical disabilities

who are unable to use RTA’s other services have equal access to transportation.

Qualified PMOB customers call RTA’s dispatch center to schedule a trip, then are picked

up from their home at the scheduled time, transported to their chosen destination, and

later returned home. In order to comply with expectations imposed by the Federal Transit

Authority, RTA strives for a “zero denial rate” with its PMOB service, which means fulfilling

all requests for rides made by qualified PMOB users.

       {¶ 3} For many years, RTA and the Union have been parties to a series of

collective bargaining agreements (“CBA”) that cover RTA’s bus operators and other

employees. (See, e.g., Trial Court Docket (“Doc.”) #1, Exh. A (2016-2019 CBA) and Exh.

C (12/19/17 Hearing Transcript (“Tr.”)), RTA Exh. 3 (excerpts from successive CBAs from

1991 through 2015)). When RTA first implemented PMOB in 1991, all PMOB driving
                                                                                          -3-


responsibilities were contracted out to other entities. In 1995, RTA moved PMOB in-

house, with most PMOB trips being covered by RTA’s Union drivers. However, in reliance

on a provision in each CBA that permitted RTA to “contract out or otherwise engage

persons not in the bargaining unit” to perform “jobs of the type heretofore contracted out,”1

RTA continued to contract out a small portion2 of PMOB trips to third-party taxicabs.

       {¶ 4} In their 2000-2003 CBA, the parties agreed to add a new provision relative

to PMOB services, as follows:

       In order to improve service and achieve the zero denial rate, [RTA] may

       contract up to maximum of $50,000 when short term PMOB customer

       demand exceeds RTA service capabilities.

(Doc. #1, Exh. C, RTA Exh. 3, p. 10 of 2000-2003 CBA, Article IV(A), Section 8). That




1
 See Doc. #1, Exh. A, Article IV, p. 6, and Exh. C, RTA Exh. 3, Article IV, p. 2 of 1991-
1994 CBA; p. 4 of 1994-1997 CBA; p. 6 of 1997-2000 CBA; p. 8 of 2000-2003 CBA; p.
12 of 2003-2006 CBA; p. 16 of 2006-2009 CBA; p. 21 of 2010-2012 CBA; & p. 25 of 2012-
2015 CBA.
2According to RTA, the subcontracted PMOB service has amounted to less than two
percent of all PMOB trips.
                                                                                      -4-


provision remained in effect through the 2012-2015 CBA.3

        {¶ 5} During 2015 negotiations for a new CBA, RTA proposed that the foregoing

provision (i.e., the one capping the amount RTA may spend on subcontracted PMOB

service) be removed in its entirety, to allow RTA to “outsource [PMOB] service to a third

party provider.” (See Doc. #1, Exh. C, Union Exh. 3, Article IV(A), p. 6). The provision

thereafter was eliminated from the 2016-2019 CBA. (See Doc. #1, Exh. A, Article IV(A),

p. 7). However, the practice of subcontracting PMOB services continued without formal

objection from the Union until early 2017, when the Union filed a grievance alleging that

RTA had violated the CBA by subcontracting PMOB driving duties that constitute

“bargaining unit work.”

        {¶ 6} The current CBA includes a comprehensive grievance and arbitration

procedure that sets forth specific steps to be followed to resolve any disputes between

the parties. (See Doc. #1, Exh. A, Article XXXI). Disputes not resolved through the

grievance process may be submitted to an impartial arbitrator. (See id., Sections 6 & 7).

The arbitrator’s powers are limited to “interpreting and applying the provisions of” the

CBA. (Id., Section 8). The CBA further provides in pertinent part as follows:

        Section 9 – Arbitrator’s Decision Conclusive

            A decision, with opinion, shall be rendered by the arbitrator within a

            reasonable time following the hearing and shall be final and binding

            upon both parties.

(Id., p. 38).



3
 See Doc. #1, Exh. C, RTA Exh. 3, p. 13 of 2003-2006 CBA; p. 18 of 2006-2009 CBA; p.
22 of 2010-2012 CBA; & p. 27 of 2012-2015 CBA.
                                                                                           -5-


        {¶ 7} When the parties were unable to resolve their dispute regarding RTA’s use

of non-Union PMOB drivers, the matter was submitted to arbitration before a mutually-

selected neutral arbitrator. On December 19, 2017, the arbitrator conducted a hearing at

which both parties presented witnesses and documentary evidence. (See Doc. #1, Exh.

C, Tr. and exhibits thereto). Over RTA’s objection, the arbitrator at that time also allowed

the Union to introduce evidence related to another pending arbitration. (See Doc. #1, Exh.

B, Arbitration Award, pp. 2-3).

        {¶ 8} On March 12, 2018, the arbitrator issued an award in favor of the Union and

its PMOB drivers. (See id.). The arbitrator found that RTA had violated the current CBA

in two respects: 1) by subcontracting RTA work without prior written notice to the Union,

in violation of Article IV of the CBA (see Doc. #1, Exh. A, 2016-2019 CBA, p. 6), and 2)

by using “buses leased or otherwise obtained from other companies or persons, the effect

of which would be to deprive the members of the bargaining unit to [sic] work heretofore

normally and regularly performed by them * * *,” also in violation of Article IV of the CBA.

(Id., p. 5).

        {¶ 9} In so finding, the arbitrator expressly rejected RTA’s position that eliminating

from the 2016-2019 CBA the provision allowing RTA to “contract up to maximum of

$50,000” to outside PMOB providers4 actually gave RTA “greater flexibility to supplement

PMOB” with outside providers. (Emphasis added.) (See Doc. #1, Exh. B, Arbitration

Award, p. 6). To the contrary, the arbitrator found that by removing not only the $50,000

cap but also the language authorizing RTA to contract for PMOB services, the 2016-2019



4
 See Doc. #1, Exh. C, RTA Exh. 3, p. 10 of 2000-2003 CBA; p. 13 of 2003-2006 CBA; p.
18 of 2006-2009 CBA; p. 22 of 2010-2012 CBA; & p. 27 of 2012-2015 CBA.
                                                                                          -6-

CBA eliminated RTA’s authority to subcontract any PMOB service. (Doc. #1, Exh. B,

Arbitration Award, pp. 10-11). Although RTA urged that such subcontracting falls within

the still-remaining provision allowing RTA to “contract out or otherwise engage persons

not in the bargaining unit” to perform “jobs of the type heretofore contracted out” (see

Doc. #1, Exh. A, Article IV, p. 6), the arbitrator disagreed. Applying “[t]he age old rule of

ejusdem generis,” the arbitrator concluded that the “heretofore contracted out” provision

on which RTA relied “does not refer to operator’s work,” but rather “is about the work of

maintenance and mechanical workers” only. (Doc. #1, Exh. B, Arbitration Award, p. 10).

He thus ordered RTA “to cease and desist” subcontracting PMOB services, to give the

Union prior written notice of any plans to subcontract future PMOB work, and to pay

damages in the amount of $29,521.41 for wages lost by Union operators due to past

subcontracting of PMOB services. (Id., p. 12).

        {¶ 10} Pursuant to R.C. 2711.10(D), RTA moved in the common pleas court to

vacate the arbitration award. (Doc. #1). The Union opposed RTA’s motion and moved

pursuant to R.C. 2711.09 for an order confirming that award. (Docs. #12, 13). On July 19,

2018, the common pleas court entered a judgment confirming the arbitration award. (Doc.

#17).

        {¶ 11} RTA appeals from that judgment, raising two assignments of error:

        1) The Montgomery County Court of Common Pleas erred in its Decision

           and Judgment Entry Confirming Arbitration Award dated July 19, 2018,

           by overruling [RTA]’s Motion to Vacate Arbitration Award dated May 1,

           2018.

        2) The Montgomery County Court of Common Pleas erred in its Decision
                                                                                         -7-


          and Judgment Entry Confirming Arbitration Award dated July 19, 2018,

          by confirming [the Union]’s Motion for Order Confirming Award dated

          May 31, 2018.

                                   Standard of Review

       {¶ 12} “Appellate review of an arbitration award is confined to an evaluation of the

judicial order confirming, modifying, or vacating the award; we do not review the merits of

the arbitrator’s award.” Sicor Secs., Inc. v. Albert, 2d Dist. Montgomery No. 22799, 2010-

Ohio-217, citing, e.g., Warren Edn. Assn. v. Warren City Bd. of Edn., 18 Ohio St.3d 170,

174, 480 N.E.2d 456 (1985). Because arbitration is a creature of private contract, courts

must ignore errors of fact or law by the arbitrator. Piqua v. Fraternal Order of Police, 185

Ohio App.3d 496, 2009-Ohio-6591, 924 N.E.2d 876, ¶ 18 (2d Dist.). In that case, we

stated as follows:

       Judicial review of arbitration awards is limited in order to encourage parties

       to resolve their disputes with arbitration. This has long been public policy in

       Ohio. The state and courts encourage arbitration because it “provides

       parties with a relatively speedy and inexpensive method of conflict

       resolution and has the additional advantage of unburdening crowded court

       dockets.” Appellate courts must ensure that trial courts, the front line of

       arbitral review, do not exceed the scope of their review authority. Otherwise,

       “[a]rbitration, which is intended to avoid litigation, would instead merely

       become a system of ‘junior varsity trial courts’ offering the losing party

       complete and rigorous de novo review.” Thus, judicial review of an

       arbitrator’s award is strictly limited, “and where a reviewing court exceeds
                                                                                           -8-


       the permissible scope of review such judgment will be reversed.”

(Internal citations omitted.) Piqua at ¶ 16. We review the trial court’s order de novo. Id. at

¶ 15; United Ohio Ins. Co. v. Central Mut. Ins. Co., 2d Dist. Darke No. 2010 CA 21, 2011-

Ohio-2432, ¶ 15.

       {¶ 13} “The grounds upon which a trial court may vacate an arbitrator’s award are

few and narrow.” Piqua at ¶ 19, citing Dayton v. Internatl. Assn. of Firefighters, 2d Dist.

Montgomery No. 21681, 2007-Ohio-1337. R.C. 2711.10 identifies four such grounds:

fraud, corruption, misconduct, or the arbitrator exceeded his or her powers. Under R.C.

2711.10(D), a common pleas court may vacate an arbitration award when “[t]he

arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final,

and definite award upon the subject matter submitted was not made.” The purpose of

R.C. 2711.10(D) is “to ensure that the parties get what they bargained for by keeping the

arbitrator within the bounds of the authority they gave him.” Piqua at ¶ 21.

       {¶ 14} “An arbitrator derives his authority from the express terms of the collective-

bargaining agreement between the parties.” Fostoria v. Ohio Patrolmen’s Benevolent

Assn., 106 Ohio St.3d 194, 2005-Ohio-4558, 833 N.E.2d 720, ¶ 11. “Arbitrators act within

their authority to craft an award so long as the award ‘draws its essence’ from the contract

– that is, ‘when there is a rational nexus between the agreement and the award, and

where the award is not arbitrary, capricious or unlawful.’ ” Cedar Fair, L.P. v. Falfas, 140

Ohio St.3d 447, 2014-Ohio-3943, 19 N.E.3d 893, ¶ 7, quoting Mahoning Cty. Bd. of

Mental Retardation & Dev. Disabilities v. Mahoning Cty. TMR Edn. Assn., 22 Ohio St.3d

80, 488 N.E.2d 872 (1986), paragraph one of the syllabus. “[A]n award ‘departs from the

essence of a [contract] when: (1) the award conflicts with the express terms of the
                                                                                          -9-


agreement, and/or (2) the award is without rational support or cannot be rationally derived

from the terms of the agreement.’ ” (Brackets sic.) Id., quoting Ohio Office of Collective

Bargaining v. Ohio Civ. Serv. Emps. Assn., 59 Ohio St.3d 177, 572 N.E.2d 71 (1991),

syllabus.

                           Analysis of Trial Court Judgment

       {¶ 15} Although RTA sets forth its position as separate assignments of error, those

two assignments rest on a single proposition. In brief, RTA argues that the trial court erred

in failing to recognize that the arbitrator exceeded the scope of his authority by rendering

the arbitration award at issue. More specifically, RTA contends that the arbitrator refused

to enforce the existing CBA, “effectively nullified” a CBA provision on which RTA has

premised its PMOB operations for decades, and substituted his own judgment in place of

the contract terms to which the parties actually agreed.

       {¶ 16} After reviewing the record de novo, we are unable to conclude that the trial

court erred in determining that the arbitrator did not exceed the scope of his authority in

reaching the arbitration award. The applicable CBA explicitly empowers a neutral

arbitrator chosen by the parties to interpret provisions of that agreement and apply them

to disputes between the parties. (See Doc. #1, Exh. A, Article XXXI, Section 8). In

exercising that authority, the arbitrator reached conclusions that “draw [their] essence”

from the CBA, in that “there is a rational nexus between the agreement and the award.”

See Cedar Fair at ¶ 7.

       a. Effect of Eliminating Article IV(A) of Prior CBAs

       {¶ 17} RTA challenges the arbitrator’s conclusion that, by removing from the 2016-

2019 CBA a former provision that set a $50,000 limit on subcontracted PMOB services,
                                                                                         -10-

the parties agreed not merely to eliminate any cap on the cost of PMOB services that may

be subcontracted, but to eliminate altogether RTA’s right to subcontract such services.

While in effect from 2000 to 2015, that provision appeared under the heading “Project

Mobility (PMOB) Operators” and stated:

         In order to improve service and achieve the zero denial rate, [RTA] may

         contract up to maximum of $50,000 when short term PMOB customer

         demand exceeds RTA service capabilities.

(Doc. #1, Exh. C, RTA Exh. 3, p. 10 of 2000-2003 CBA, Article IV(A), Section 8). 5

Following the removal of that provision, no reference to contracting out PMOB services

appeared anywhere under the current CBA’s “Project Mobility (PMOB) Operators”

heading. (See Doc. #1, Exh. A, Article IV(A), p. 7). Accordingly, a rational basis exists in

the contract language for the arbitrator’s conclusion that removal of the foregoing

“maximum of $50,000” provision also eliminated RTA’s authority to subcontract PMOB

services. The trial court did not err by so determining.

         b. Interpretation of Article IV of 2016-2019 CBA/“heretofore contracted”

         {¶ 18} RTA asserts, however, that the foregoing conclusion ignores the parties’

prior history of conduct as to PMOB services. The Union apparently does not dispute

RTA’s observation that RTA contracted PMOB services to outside drivers even before

the “maximum of $50,000” provision was inserted into the 2000-2003 CBA, and that the

Union was aware of but raised no objection to that practice previously. RTA thus

maintains that removal of the “maximum of $50,000” provision had no effect on RTA’s

authority to subcontract PMOB services except to allow RTA to do so without limitation


5
    See also fn.3, above.
                                                                                          -11-


on the cost of the services that could be subcontracted. According to RTA, its authority to

subcontract PMOB services always derived from an entirely different provision that has

appeared consistently in all agreements between the parties since the 1991-1993 CBA.

That provision, which falls under the “Subcontracting” heading, states as follows:

       Except for special maintenance, mechanical or similarly, jobs of the type

       heretofore contracted out, the Authority [RTA] shall not contract out or

       otherwise engage persons not in the bargaining unit to perform work

       heretofore normally and regularly performed by employees within the

       bargaining unit.6

(Doc. #1, Exh. A, 2016-2019 CBA, Article IV, p. 6).7 Because RTA had subcontracted at

least portions of PMOB work to outside drivers since the inception of the PMOB program,

RTA asserts that PMOB services are “jobs of the type heretofore contracted out” within

the meaning of that clause.

       {¶ 19} The arbitrator, however, rejected RTA’s interpretation of the exception for

subcontracting “jobs of the type heretofore contracted out.” (See Doc. #1, Exh. B,

Arbitration Award, pp. 9-10). Applying “[t]he age old rule of ejusdem generis,” the

arbitrator determined that the subject provision “is referring to maintenance or mechanical



6
  In another appeal involving the arbitrator’s interpretation of the same provision, we
recently noted that the language of Article IV is, as characterized by the arbitrator in that
case, “not ‘a model of clarity.’ ” Greater Dayton Regional Transit Auth. v. Amalgamated
Transit Union AFL CIO Local 1385, 2d Dist. Montgomery No. 28086, 2018-Ohio-5158, ¶
24.
7
 See also Doc. #1, Exh. C, RTA Exh. 3, Article IV, p. 2 of 1991-1994 CBA; p. 4 of 1994-
1997 CBA; p. 6 of 1997-2000 CBA; p. 8 of 2000-2003 CBA; p. 12 of 2003-2006 CBA; p.
16 of 2006-2009 CBA; p. 21 of 2010-2012 CBA; & p. 25 of 2012-2015 CBA.
                                                                                         -12-

work” only. (Emphasis sic.) (Id., p. 10). He explained “[t]he Doctrine of Ejusdem Generis”

as follows:

       When parties follow a list of specific items with a more general or inclusive

       term, it is assumed that they intend to include under the latter only terms

       that are like the specific ones, that is, if [sic] the same general nature or

       class of those enumerated, unless it is shown that a broader scope was

       intended.

(Citation omitted.) (Id.). The arbitrator concluded that the relevant paragraph from the

current CBA “does not refer to operator’s work,” and does not authorize RTA to

subcontract PMOB driving. (Id.).

       {¶ 20} Significantly, RTA does not claim that the arbitrator misstated “[t]he Doctrine

of Ejusdem Generis” or that such doctrine is not a valid legal principle.8 Rather, RTA

argues that in applying that doctrine to this CBA, the arbitrator “went rogue” and exceeded

his authority by interpreting the contract in a manner for which the Union never argued

and that “rendered the subcontracting exception meaningless.” The trial court did not err

by finding to the contrary.

       {¶ 21} The CBA expressly authorizes the arbitrator to “interpret[ ] * * * the

provisions of th[at] Agreement.” (Doc. #1, Exh. A, 2016-2019 CBA, Article XXXI, Section

8, p. 38). Nowhere does the CBA limit the arbitrator to considering only interpretations for



8
  In fact, the Ohio Supreme Court applied “the rule of ejusdem generis,” reading a later
term as “embracing only things of a similar character as those comprehended by the
preceding limited and confined terms,” when interpreting a statute at issue in Ohio
Grocers Assn. v. Levin, 123 Ohio St.3d 303, 2009-Ohio-4872, 916 N.E.2d 446, ¶ 29. This
court, too, has employed that rule of construction. See, e.g., State v. Vaduva, 2016-Ohio-
3362, 66 N.E.3d 212, ¶ 25 (2d Dist.).
                                                                                           -13-


which a party to the dispute affirmatively advocates, nor does RTA identify any other

authority for the proposition that the arbitrator was so limited. Additionally, the authority

to interpret a contract implicitly includes the authority to apply recognized principles of

contract construction. Irrespective of the rule of ejusdem generis, the CBA’s “heretofore

contracted out” language undisputedly carves out an exception to what otherwise is a

general prohibition on subcontracting Union work. (See id., Article IV, p. 6). The trial court

did not err by concluding that the arbitrator acted within the scope of his authority in

narrowly construing that exception. (See Doc. #17, p. 4).

       {¶ 22} Furthermore, the arbitrator’s interpretation does not “render[ ] * * *

meaningless” Article IV’s exception permitting RTA to subcontract certain types of work.

Instead, the arbitrator’s interpretation would limit that exception to only “maintenance” or

“mechanical” jobs previously “contracted out.” Although such interpretation seemingly

excludes any contractual authority for RTA to have contracted out PMOB work over the

previous 20+ years, the prospect that RTA may have been operating in contravention of

the contract language is not a basis for reversing the arbitrator’s decision. The issue

before the trial court was not whether the arbitrator interpreted the CBA correctly9 or

whether the trial court would have interpreted it differently, but whether the arbitrator’s

interpretation “conflicts with the express terms of the agreement” or the CBA language

provides “rational support” for the arbitrator’s conclusion. See Cedar Fair, 140 Ohio St.3d

447, 2014-Ohio-3943, 19 N.E.3d 893, at ¶ 7. Because the arbitrator’s interpretation did



9
  “Parties, by agreeing to allow an arbitrator to resolve their disputes, also implicitly agree
to be bound by the mistakes the arbitrator makes while carrying out his charge.” Kettering
Health Network v. CareSource, 2d Dist. Montgomery No. 27233, 2017-Ohio-1193, ¶ 29,
quoting Piqua, 185 Ohio App.3d 496, 2009-Ohio-6591, 924 N.E.2d 876, at ¶ 18.
                                                                                          -14-

not conflict with other express contract language and rational support for that

interpretation can be found within the language of Article IV of the 2016-2019 CBA, the

trial court did not err by finding that the arbitrator did not exceed his authority in that

regard.

       c. Interpretation of Article IV of 2016-2019 CBA/“buses * * * from other[s]”

       {¶ 23} After determining that the “heretofore contracted out” provision of the 2016-

2019 CBA did not entitle RTA to subcontract PMOB work (Doc. #1, Exh. B, Arbitration

Award, pp. 9-11), the arbitrator went on to find that RTA also had violated a different

portion of Section IV of the current CBA by contracting such work to non-Union operators.

(Doc. #1, Exh. B, Arbitration Award, pp. 11). The provision identified by the arbitrator

states as follows:

       The Authority [RTA] shall not lease or otherwise transfer its buses, or use

       buses leased or otherwise obtained from other companies or persons, the

       effect of which would be to deprive the members of the bargaining unit to

       [sic] work heretofore normally and regularly performed by them * * *.

(Doc. #1, Exh. A, 2016-2019 CBA, Article IV, p. 5).

       {¶ 24} RTA deems it “undisputed” that RTA “has not ‘leased’ or ‘obtained’ vehicles

from other companies to supplement PMOB.” However, we cannot say that the arbitrator

exceeded his authority by concluding that RTA’s use of Uber drivers and private taxicabs

to transport PMOB passengers amounted to “obtain[ing] vehicles from other companies

or persons,” in violation of the foregoing provision. We also cannot say that the arbitrator’s

interpretation of “buses” as encompassing private taxicabs and other private vehicles

lacked any “rational nexus between the agreement and the award.” Cedar Fair at ¶ 7.
                                                                                           -15-


Because the arbitrator’s award was not arbitrary, capricious or unlawful in that respect,

the trial court did not err by declining to overturn the award on that basis.

       {¶ 25} Moreover, even were we to conclude (which we do not) that the arbitrator’s

interpretation of the word “buses” or “obtained” was so overly broad as to exceed the

scope of his authority, that still would not warrant a conclusion that the trial court erred in

upholding the arbitration award. Because the arbitrator did not exceed his authority by

interpreting the “heretofore contracted out” exception to the CBA’s general prohibition on

subcontracting as applying only to maintenance and mechanical work, the CBA was

devoid of any other provision on which RTA’s entitlement to subcontract PMOB services

could be premised. Absent an applicable exception to the general prohibition on

contracting out Union work, the arbitrator did not need to rely on Article IV’s more specific

prohibition against “us[ing] buses leased or otherwise obtained from other companies or

persons” in order to find that RTA was in violation of the CBA’s terms. The trial court’s

decision cannot be overturned based on the arbitrator’s interpretation of “buses” or

“obtained.”

       d. Consequences of Decision on RTA’s Provision of PMOB Services

       {¶ 26} Finally, RTA claims that affirming the trial court’s decision “would have a

disastrous effect” on RTA and the disabled community in the greater Dayton region. We

certainly hope, as we expect the Union does also, that such a result will not occur.

However, the potential consequences of the trial court’s decision are not a factor that we

may consider in reviewing the lower court’s judgment. Given that we are “confined to an

evaluation of the judicial order” and also may “not review the merits of the arbitrator’s

award,” Sicor Secs., 2d Dist. Montgomery No. 22799, 2010-Ohio-217, RTA’s request that
                                                                                       -16-


the judgment be reversed on that basis is not well taken.

                                        Conclusion

       {¶ 27} RTA’s assignments of error are overruled in their entirety, and the judgment

of the trial court will be affirmed.

                                       .............



DONOVAN, J. and HALL, J., concur.


Copies sent to:

Ronald G. Linville
Ryan A. Cates
Matthew L. Roberts
Joseph S. Pass
Hon. Richard Skelton